Grant, J.
(dissenting). I am unable to concur in the result reached by my Brother Hooker. There is little, if any, conflict in the evidence. The cause of this explosion, like many another involving the use of explosive chemicals, rests in doubt. There is no evidence by which a jury can fasten the responsibility therefor upon anyone. The powder purchased was a standard article of commerce, used in taking flash-light photographs. It was purchased from a reputable firm in Chicago. It was manufactured by one Frank, who had manufactured the same article for years. The manufacturer sold it in the name of “Magic Powder.” The Chicago firm desired to use it in the name of “Ideal Powder,” and had made arrangements with the manufacturer to so use it. The *292testimony was undoubted that it was the same as that sold under the label “Magic Powder.” No instance is shown that the powder ever before exploded with such force. The manufacturer testified that he had always tested the powder, that it was ready for use, and that no further test by the photographer was necessary. There was therefore nothing to indicate that this identical box of the material was composed of any other than the usual chemicals in the proper proportions, except the fact that it exploded. The evidence is equally explicit and conclusive that the defendant’s employé, Mr. Thomas, mixed nothing with it except magnesium, which does not add to the explosive character of the powder, and that he used it in the usual manner as he had so often done before. Did Mr. Thomas make a mistake and mix some dangerous explosive, instead of using the magnesium ? There is nothing to show that he did, except the mere fact of the explosion. There is not even anything to show that there were any dangerous explosive chemicals in the store which might accidentally have been used.
No duty rested upon the defendant to test every package or charge of this powder before using it. It was manufactured, advertised, and labeled as ready for use and safe, and experience had shown that it was. In buying and using it, defendant exercised all the care the law requires. Siegel v. Heating Co., 143 Mich. 484 (106 N. W. 1127). Neither was it customary for the users thereof to make such tests. One juror might guess that the trouble was with the powder, and might base the guess upon the fact that the powder marked “ Ideal ” was withdrawn from market thereafter, because defendant tried to buy some after the accident in order to make tests, but could not find any. Another juror might guess that it was most likely that something else besides magnesium was used by Thomas, the defendant’s clerk, in mixing the powder. As above stated, there is nothing to support either theory except the fact of the explosion. Another juror might guess that someone had *293tampered with the powder. Others might have different theories.
I think the learned circuit judge correctly summed up the situation in directing a verdict, when he said:
“No evidence has been introduced establishing either the proximate or remote cause of this unfortunate accident. If there is any person who can explain the mystery of this accident, he has not been produced, or at least he has given no testimony upon that subject. It therefore remains a mystery how or what caused this explosion.”
It is certainly as reasonable to suppose that in some way there was a defect in the powder of the package used caused by some neglect on the part of the manufacturer as it would be to suppose that the defendant by mistake furnished a dangerous explosive rather than the innocent material, magnesium, or that in some manner some dangerous explosive had become mixed with the magnesium used. The former seems to me the more reasonable supposition, because the manufacturer used dangerous explosives in the manufacture of the powder, while there is no evidence, or attempt to introduce any, that the defendant kept or used any dangerous explosive which could by any possibility have become mixed with the magnesium or have been supplied instead of it. There is no preponderance of evidence in favor of any theory advanced. To submit such a case to a jury would be to turn them loose into a field of mere speculation with no evidence to guide them to the cause of the explosion, or the responsibility for it.
Furthermore, I think the declaration is clearly based upon the idea that the fault lay in the powder which the defendant had purchased and furnished for use on this occasion, and not upon any idea that the defendant had mixed a dangerous explosive with that purchased. It appears from the record, as above stated, that this “Ideal Powder” was the same as that known as “Magic Powder,” but that defendant did not know this when he stated to plaintiff’s mother that the powder was a new *294one which he had never used before, and that he thought there was something the matter with the powder. The declaration contains no intimation of a charge that the defendant had himself mixed some dangerous explosive with the commercial article, which he had a right to purchase and sell without testing, and there is no evidence that he did so.
Evidently the case was tried upon the theory that the fault lay in the original powder, and not in the magnesium with which it was mixed.
The judgment should be affirmed.
Ostrander and Brooke, JJ., concurred with Grant, J.